DISMISSED; Opinion Filed December 6, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01280-CR

                             DETRICK BLAIR DEAN, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-82171-2015

                             MEMORANDUM OPINION
                           Before Justices Lang, Evans, and Boatright
                                    Opinion by Justice Lang
       Detrick Blair Dean appeals his conviction for indecency with a child by contact. After

appellant pleaded guilty to the charged offense, the trial court found him guilty and assessed

punishment at ten years in prison. Appellant then filed this appeal.

       A defendant perfects his appeal by filing with the trial court clerk a written notice of appeal

showing his desire to appeal within thirty days after the date sentence was imposed, or within

ninety days after sentencing if the defendant timely filed a motion for new trial. See TEX. R. APP.

P. 25.2(b), 26.2(a). A timely perfected notice of appeal is required to invoke this Court’s

jurisdiction. Ex parte Castillo, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). In the absence of a

timely perfected notice of appeal, the Court must dismiss the appeal. Id.
       In this case, the trial court entered judgment on July 18, 2018, and appellant’s motion for

new trial was timely filed on August 14, 2018. See TEX. R. APP. P. 21.4(a). Appellant’s notice of

appeal, due on October 16, 2018, was filed October 24, 2018. See TEX. R. APP. P. 26.2(a)(2). No

motion for extension of time to file the notice of appeal was filed with this Court. Under these

circumstances, we must dismiss the appeal.

       We dismiss the appeal for want of jurisdiction.




                                                 /Douglas S. Lang/
                                                 DOUGLAS S. LANG
                                                 JUSTICE



Do Not Publish
TEX. R. APP. P. 47.2(b)
181280F.U05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 DETRICK BLAIR DEAN, Appellant                     On Appeal from the 199th Judicial District
                                                   Court, Collin County, Texas
 No. 05-18-01280-CR         V.                     Trial Court Cause No. 199-82171-2015.
                                                   Opinion delivered by Justice Lang. Justices
 THE STATE OF TEXAS, Appellee                      Evans and Boatright participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 6th day of December, 2018.




                                             –3–